Citation Nr: 0609594	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-22 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an effective date, earlier than November 
17, 2003, for the grant of service connection for bilateral 
hearing loss.

ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1957 to May 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Newark, New Jersey 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, in pertinent part, granted service connection 
for bilateral hearing loss and assigned a 0 percent 
disability rating, effective from November 17, 2003.  


FINDINGS OF FACT

1.  Level I hearing is present in both ears, pursuant to the 
January 2004 VA audiometric examination.

2.  The claim for service connection of bilateral hearing 
loss was received on November 17, 2003.  Prior to that date, 
the veteran never a claim for VA compensation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. § 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.385, 4.85, 4.86, Diagnostic Code 6100 (2005).

2.  An effective date earlier than November 17, 2003, for the 
grant of service connection for bilateral hearing loss, is 
not warranted. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.1(p), 3.155, 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board must consider whether VA has complied 
with relevant law and regulations concerning the duties to 
notify and assist appellants in the development of their 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  In these matters, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions under applicable law and regulations and where it 
has not, the error is harmless.  

The veteran's claim for service connection for a hearing loss 
was received on November 17, 2003.  He was notified of the 
provisions of the VCAA in correspondence dated in June 2004.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.   

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  More over, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of an increased rating claim as well as a claim for 
assignment of an earlier effective date.  The June 2004 
letter to the veteran addressed the requirements set forth in 
Dingess/Hartman.  As indicated above, there has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the veteran.

Increased initial compensable rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Table VI, "Numeric 
Designation of Hearing Impairment Based on Puretone Threshold 
Average and Speech Discrimination," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).


Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.
% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2005).   

In the present appeal, the veteran contends he should receive 
a compensable disability rating because he has had hearing 
problems throughout his post-service career.  The veteran did 
not identify any private treatment for his hearing loss 
disability.  He underwent VA audiological examination in 
January 2004.

In this matter, the Board finds that a compensable rating for 
bilateral hearing loss is not warranted.  On the authorized 
audiological evaluation in January 2004, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
10
0
20
80
90
48
LEFT
15
5
20
55
70
38

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.  

Applying the above results to the Table VI chart, a puretone 
threshold average of 48 and a speech discrimination of 94 
percent, in the right ear, will result in level I hearing for 
that ear.  A puretone threshold average of 38 and a speech 
discrimination of 94 percent, in the left ear, will result in 
level I hearing for that ear.  Applying these results to the 
Table VII chart (with no ear being the "poorer" ear), a 
level I for the right ear, combined with a level I for the 
left ear, will result in a 0 percent compensation evaluation.  

The Board has also considered 38 C.F.R. §  4.86 (a).  
However, given that the evidence does not reflect puretone 
thresholds of 55 db or more at each of the1000, 2000, 3000, 
and 4000 Hertzs, consideration of Table VIa is not warranted.  
Consideration of section 4.86(b) is also not warranted, given 
that the evidence does not reflect a simultaneous puretone 
threshold of 30 db or less at 1000 Hz and a puretone 
threshold of 70 db or more at 2000 Hz.  38 C.F.R. § 4.86 
(2005).

On the basis of the foregoing, the Board concludes that the 
current level of disability shown does not warrant a 
compensable rating.

Earlier effective date for service connected bilateral 
hearing loss.

The effective dates of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release. 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2005).  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for an increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400 (2005).

The service medical records were presumably destroyed in the 
1973 NPRC fire, and there is no evidence of record showing 
treatment for hearing loss within one year following 
separation from service.  There is also no evidence that the 
veteran filed a claim for service connected hearing loss 
within a year after leaving military service, or at any time 
prior to November 17, 2003.  

In order to be entitled to an effective date prior to 
November 17, 2003, for the grant of service connection for 
bilateral hearing loss, the evidence must show that the 
veteran submitted a claim, either formal or informal, for 
that benefit.  The Newark RO received the veteran's claim for 
service connection on November 17, 2003.  For that reason the 
Board has determined that entitlement to an effective date 
prior to November 17, 2003, for the grant of service 
connection for bilateral hearing loss is not shown as a 
matter of law. See Shields v. Brown, 8 Vet. App. 346, 349 
(1995) (an earlier effective date cannot be granted in the 
absence of statutory authority, which requires the filing of 
a claim).  Therefore, November 17, 2003 is established as the 
effective date of an evaluation and award of compensation.  

On the basis of the foregoing, the Board concludes that an 
effective date for service connection, earlier than November 
17, 2003 is not warranted.




ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.

An effective date, prior to November 17, 2003, for the grant 
of service connection for bilateral hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


